t c summary opinion united_states tax_court marvin morris bartosovsky petitioner v commissioner of internal revenue respondent docket no 4587-12s l filed date marvin morris bartosovsky pro_se kimberly l clark for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment under rule respondent contends that no genuine issue exists as to any material fact and that the determination to collect petitioner’s income_tax_liability by levy should be sustained petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in idaho after petitioner filed his joint federal_income_tax return respondent on date mailed to petitioner a statutory_notice_of_deficiency which he received in that notice respondent had determined that petitioner had a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty for petitioner failed to file a petition with this court and respondent assessed the income_tax deficiency and penalty against petitioner although petitioner did not petition this court he did send certain documentation to respondent concerning the income_tax deficiency on the basis of the new information respondent conducted an audit_reconsideration proceeding and concluded that the income_tax deficiency should be reduced to dollar_figure by abating dollar_figure and that the dollar_figure penalty should also be abated on date respondent sent a letter final notice--notice of intent to levy and notice of your right to a hearing to petitioner on date respondent received a form request for a collection_due_process or equivalent_hearing from petitioner in that request petitioner alleged that the income attributed to him for was actually the income of his mother and his sister also in his form petitioner requested a collection_due_process cdp hearing however he requested a hearing in regard to a notice_of_federal_tax_lien as opposed to a notice of proposed levy in response respondent’s service_center contacted petitioner and advised him that his request for a hearing with respect to a notice of lien was premature and explained that respondent was contemplating a levy and not a lien filing however the service_center employee advised petitioner that respondent would consider his hearing request regarding a notice_of_intent_to_levy as timely filed on date and on date respondent sent petitioner letters advising him that he would be contacted for the scheduling of a hearing by a letter dated date respondent informed petitioner that a telephone conference was scheduled for date to discuss respondent’s intent to take collection action the conference took place as scheduled and petitioner attempted to challenge the underlying assessed tax_liability the settlement officer explained to petitioner that pursuant to sec_6330 he could not challenge the underlying tax_liability because he had had a prior opportunity to do so petitioner responded that he wished to proceed to court to resolve his concerns respondent’s determination to proceed with collection by levy was sustained in a letter dated date from which petitioner timely petitioned this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to indicate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person 2by failing to respond to the assertions in the motion petitioner has waived his right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at if a taxpayer requests a cdp hearing in response to a notice_of_federal_tax_lien or a notice_of_intent_to_levy he may raise at that hearing any relevant issue relating to the unpaid tax proposed levy or lien sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 in his petition petitioner assigned error to respondent’s determination and sought review of his adjusted_gross_income in addition petitioner provided the amounts of income_tax that he believed should have been due for in effect petitioner’s only challenge was to his underlying income_tax_liability however petitioner is not entitled to question that liability because he had already had the opportunity to do so within the meaning of sec_6330 see also sec_301_6330-1 q a-e2 proced admin regs the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 114_tc_176 the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 petitioner has offered no alternatives to collection and has not questioned whether respondent’s settlement officer followed prescribed procedures or whether he gave petitioner the opportunity to pursue this matter respondent’s motion for summary_judgment and the declaration filed by the settlement officer contain clear_and_convincing evidence that the settlement officer properly based the determination on the factors required by sec_6330 we accordingly hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order and decision will be entered
